DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants elect Group I, claims 1-10.  Additionally, applicant elects seeds from sunflowers.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/14/2022.
The applicant argues that the Examiner misinterpreted Applicant’s specification and that the present specification does not contain admitted prior art. However, the present specification does state that the pressing and extraction residues which are created during oil recovery are already used in industry today (see paragraph spanning pages 2 and 3).  Moreover, it is noted that WO2010097238 and US 5,620,737 show that the claims lack unity. 
As to new claim 17, the claim is directed to a protein ingredient.  However, the elected claimed invention is directed to a process for making protein. Claim 17 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  the pressing and extraction residues created during oil recovery with high protein content were known in the art prior to the effective filing date (see paragraph spanning pages 2 and 3), as noted above.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 7 recite the term “preferably”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 2 is also rejected as it is unclear whether the subject matter in the parenthesis is part of the claims or not. 
In claim 2, the claim limitation “carried out by means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is not clear whether the language limits the denaturation to aqueous-alcohol treatments or different types of aqueous-alcohol treatments and how those different types of aqueous-alcohol treatments may vary.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim  6 is rejected for reciting the term “particularly”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2010097238 un view of United States Patent Application Publication No. 2014/0079843 (BURR).

    PNG
    media_image1.png
    453
    528
    media_image1.png
    Greyscale

	As to shelling, WO2010097238 teaches using sunflower seeds with a residual shell content of <5%.  This encompasses the claimed level of <2.5% (lines 141-145). 
	As to the extraction, the seeds are mechanically pressed up to a fat/oil content of between 10 to 35% of the seed.  This overlaps the claimed range of between >6 and <25wt% (lines 147-150).  
	As to the solvent for extraction, the extraction is carried out with a solvent or solvent mixture in general extraction steps, comprising a combination of at least one lipophilic extraction step with a lipophilic solvent or solvent mixture and at least one hydrophilic extraction step with a hydrophilic solvent or solvent mixture. The solvent can be alcohol (i.e., organic see lines 352-354). Furthermore, the concentration of the extraction solvent in the last extraction step is preferably increased to such an extent that subsequent drying can be made particularly simple and gentle (165-170).  Thus, the amount of solvent will vary based on level of extraction and subsequent drying.  This would include up to an oil content of less than 3.5 wt%.  
	As to the desolventing, desolventation can occur with a vacuum (338-340). Additionally, it is noted that the step occurs after shelling and prior to the final formation of the protein product.

	As to the amount of denaturation, WO2010097238 teaches denaturation of 5-40%. 
	WO2010097238 does not teach an amount of denatured protein above 40%. Desolventation occurs at temperatures up to 60oC (lines 335-337). 
	However, BURR teaches it is desirable to denature the protein.  With increasing heat, the proteins denature further and the finished product increases in rigidity [0016].  This allows the protein to be formed into semi-solid animal feed block [0017]. The step occurs after shelling and prior to the final formation of the protein product. Thus, it would have been obvious to denature almost all of the proteins to obtain the desired feed block.
It would have been obvious to use the denaturation and formation step of BURR to with    WO2010097238 to obtain the desired feed block. Indeed, while WO2010097238 only denatures the protein up to 40%.  BURR teaches that the  amount of denatured protein is a result-effective parameter that one can control  based on how one skilled in the would want to form and deliver/administer the animal feed.
	 

    PNG
    media_image2.png
    178
    543
    media_image2.png
    Greyscale

	WO2010097238 is silent as to the final denaturation step. 
However, BURR teaches it is desirable to denature the protein.  With increasing heat, the proteins denature further and the finished product increases in rigidity [0016].  This allows the protein to be formed into semi-solid animal feed block [0017].  At [0019], the composition can be heated above 240oF (115oC).  Thus, this is above the claimed “higher than 90oC”. 
It would have been obvious to use the denaturation and formation step of BURR to with    WO2010097238 to obtain he desired feed block. Moreover, it would have been obvious to vary the time based on the amount of denaturation needed. Indeed, while WO2010097238 only denatures the protein up to 40%.  BURR teaches that the amount of denatured protein is a result-effective parameter that one can control based on how one skilled in the would want to form and deliver/administer the animal feed.


    PNG
    media_image3.png
    64
    510
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    210
    561
    media_image4.png
    Greyscale

WO2010097238 teaches at lines 230-233 that the sunflower seeds can be mechanically pressed at a temperature less than 80oC. At lines 288, it is taught that first extraction can be repeated to form a second extracted. It would have been obvious to use the same conditions as the first.  As to the amount of denaturation, WO2010097238 teaches denaturation of 5-40%. WO2010097238 is silent as to the final denaturation step. 
However, BURR teaches it is desirable to denature the protein.  With increasing heat, the proteins denature further and the finished product increases in rigidity [0016].  This allows the protein to be formed into semi-solid animal feed block [0017].  At [0019], the composition can be heated above 240oF (115oC).  Thus, this is above the claimed “higher than 90oC”. 
It would have been obvious to use the denaturation and formation step of BURR to with    WO2010097238 to obtain he desired feed block. Indeed, while WO2010097238 only denatures the protein up to 40%.  BURR teaches that the amount of denatured protein is a result-effective parameter that one can control based on how one skilled in the would want to form and deliver/administer the animal feed.


    PNG
    media_image5.png
    195
    539
    media_image5.png
    Greyscale

	WO2010097238 teaches and alcohol extraction is used to the extent that the alcohol can then be dissolved by the more lipophilic solvent. Selective separation at different pressure levels when using ScCO 2 allows the substantial separation of the alcohol phase. By combining high pressure (> 500 * 10 5 Pa) and a temperature between 40 and 60 0 C better extraction rates of phenolic acids (lines 309-314).  Thus, it would have been obvious to one skilled in the art to vary the amount of alcohol in solution (i.e., ration of alcohol and water) based on the amount dissolution needed, amount of pressure used and temperature used.   

    PNG
    media_image6.png
    289
    592
    media_image6.png
    Greyscale

WO2010097238 teaches using sunflower seeds with a residual shell content of <5%.  This encompasses the claimed level of <2.5% (lines 141-145). As to the extraction, the seeds are mechanically pressed up to a fat/oil content of between 10 to 35% of the seed  (lines 147-150). 
WO2010097238 teaches at lines 230-233 that the sunflower seeds can be mechanically pressed at a temperature less than 80oC. At lines 288, it is taught that first extraction can be repeated to form a second extracted. It would have been obvious to use the same conditions as the first.  
Desolventation occurs at temperatures up to 60oC (lines 335-337). 
BURR teaches it is desirable to denature the protein.  With increasing heat, the proteins denature further and the finished product increases in rigidity [0016].  This allows the protein to be formed into semi-solid animal feed block [0017].  At [0019], the composition can be heated above 240oF (115oC).  Thus, this is above the claimed “higher than 90oC”. 
It would have been obvious to use the denaturation and formation step of BURR to with    WO2010097238 to obtain he desired feed block. Indeed, while WO2010097238 only denatures the protein up to 40%.  BURR teaches that the amount of denatured protein is a result-effective parameter that one can control based on how one skilled in the would want to form and deliver/administer the animal feed.  However, it would have been obvious to vary the temperature based on the desired level of denaturation. 


    PNG
    media_image7.png
    167
    524
    media_image7.png
    Greyscale

	In lines 335-338, WO2010097238 teaches the desolvent processs uses vacuum distillation.  


    PNG
    media_image8.png
    104
    557
    media_image8.png
    Greyscale

Desolventation occurs at under pressure and heating  (lines 335-337). 
WO2010097238 doe not teach the claimed range.  
However, BURR teaches using higher temperatures. With increasing heat, the proteins denature further and the finished product increases in rigidity [0016].  This allows the protein to be formed into semi-solid animal feed block [0017].  At [0019], the composition can be heated above 240oF (115oC).  Thus, this is above the claimed “higher than 90oC”. It would have been to us higher temperatures including the desolventing step to obtain a higher level of denaturation, as taught by BURR



    PNG
    media_image9.png
    152
    558
    media_image9.png
    Greyscale

WO2010097238 teaches at lines 230-233 that the sunflower seeds can be mechanically pressed at a temperature less than 80oC.  Thus, it would have been obvious to use temperatures above 75oC but below 80oC.  

    PNG
    media_image10.png
    142
    560
    media_image10.png
    Greyscale

	WO2010097238 does not teach the fracture pressure amount. 
	However, lines 591-605 teach that the pressure and temperature (601) exerted on the mixture helps to set the final shape and strength of the mold. 
	It would have been obvious to vary the temperature based on the final desired shape and strength. 
	

    PNG
    media_image11.png
    146
    579
    media_image11.png
    Greyscale

	At lines 585-631 of Example 2, WO2010097238 teaches formation of a press cake in between extractions steps. It would have been obvious to form the cake between a first partial mechanical extraction and final extraction, as WO2010097238 teaches formation of a press cake in between such steps .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799